Citation Nr: 0500413	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
chronic low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected back 
disability is characterized by no more than three or four 
self-described flare-ups per year and flexion limited to 45 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for chronic low back strain with degenerative disc 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40-4.42, 
4.45, 4.71a; Diagnostic Code 5293 (2002), effective prior to 
September 23, 2002; Diagnostic Code 5293 (2003), effective as 
of September 23, 2002; Diagnostic Codes 5235 to 5243 (2004), 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Factual Background

In November 2000, the veteran underwent VA examination.  He 
complained of lower back pain and stiffness.  He stated that 
he had 4/10 or 5/10 pain every night between the hours of two 
and three in the morning, which woke him up.  The pain 
usually lasted fifteen or twenty minutes after he stretched 
out.  He used a cane all the time, secondary to a stroke.  He 
had no history of surgery, but twisted his back in 1977.  The 
veteran stated that he could not lift more than twenty 
pounds.

On examination, flexion was to 90 degrees, extension was to 
30 degrees, lateral flexion was to 35 degrees, bilaterally, 
and rotation was to 30 degrees bilaterally.  The veteran had 
pain with extension at 30 degrees and lateral flexion at 35 
degrees bilaterally.  The examiner opined that the veteran's 
function was not limited by pain, fatigue, weakness, or lack 
of endurance.  The veteran was tender to palpation in the 
lower back.  He had an altered gait, secondary to his stroke.  
The musculature of the back was normal.  Deep tendon reflexes 
were +2 in the right knee.  The left knee had no response.  
X-rays of the lumbar spine showed severe disc space narrowing 
with associated subchondral sclerosis and spurring about the 
endplates at the level of the 5th lumbar vertebra and 1st 
sacral segment (L5-S1).  There was mild narrowing to all of 
the remaining lumbar intervertebral disc spaces with minimal 
associated endplate sclerosis and spurring.  There was some 
degenerative sclerosis to the lateral masses at L4 and L5 
with degenerative changes at the apophyseal joints of L4-5 
and L5-S1.  S1 joints appeared normally preserved.  The 
impression was severe degenerative disc disease at L5-S1 and 
mild multi-level degenerative disc disease.  The diagnosis 
was lower back strain with severe degenerative disc disease.

In December 2002, the veteran underwent VA examination.  He 
stated that since he was discharged he had experienced 
continuous low back pain, with intermittent radiation towards 
the left leg.  At times, the pain was so severe that he had 
to miss work for several days.  This happened three or four 
times per year.  The pain had not really improved all those 
years, which limited his regular activities in a number of 
ways.  He had trouble bending, pushing, and lifting.

On examination, the veteran's lumbar spine X-rays showed 
severe degenerative joint disease at L5-S1.  The diagnosis 
was chronic low back pain with characteristics of 
radiculopathy, likely S1.  This was associated with 
degenerative joint disease at L5-S1 discs, and clear 
limitation for physical activities.  In a January 2003 
addendum, the examiner reviewed a magnetic resonance imaging 
scan of the veteran's lumbar spine, and there was some 
narrowing of the foramina at L2-3 on the left and L4-5 on the 
right.  Mild central canal stenosis was seen at L2-3-4 
levels.  A small disc herniation is seen at the T12 (12th 
thoracic vertebra)-L1 level.  The examiner said the lesions 
observed needed conservative treatment for now.

In August 2003, the veteran underwent VA examination.  The 
veteran's claims file was not available for review, but the 
examiner did review the veteran's VA medical records that 
were in the computer system.  The veteran indicated that his 
back pain began in 1977.  The pain on onset was severe with 
pain radiating down the legs bilaterally.  He declined 
surgery at the time in favor of more conservative treatment.  
Eventually it improved, and he returned to normal duties.  He 
stated that severe flare-ups of low back pain occurred about 
three or four times per year and lasted an average of about 
five to seven days per occurrence.  During these occurrences, 
he treated his back with bed rest and over-the-counter pain 
medication.  He also complained of chronic pain and stiffness 
of the lower back, particularly upon arising in the morning.  
His condition improved with 30 or 40 minutes of activity.  He 
also gave a history of continued pain radiating from the 
lower back into the left leg.  He was previously diagnosed 
with radiculopathy.  The examiner indicated that the veteran 
lost no more motion or function during flare-ups.  The 
veteran did not use a back brace or support.  He stated that 
he could walk one-and-a-half miles fast with the assistance 
of the cane, which he used secondary to his stroke.  He 
stated that he had fallen approximately five or six times 
over the past year.  The veteran indicated that because of 
his back pain, he had to curtail many of his social and 
domestic recreational activities.  He believed he had lost 
three or four days over the past year, when he required bed 
rest for his back pain.

On examination, the back was symmetrical.  The musculature 
was well developed and symmetrical, with good strength and 
muscle tone.  Range-of-motion testing revealed increased 
discomfort in the low back on flexion and extension.  Range 
of motion of the back was flexion to 45 degrees, extension to 
20 degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 30 degrees, bilaterally.  There was evidence of 
pain on motion on flexion of 45 degrees.  There was 
limitation of mobility of the back with flexion, being 
limited to 45 degrees and extension being limited to 20 
degrees.  There was no evidence of additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was pain on motion on flexion of 
45 degrees and extension of 20 degrees.  There was no 
evidence of spasm, weakness, or tenderness.  There was very 
mild kyphosis of the upper back.  There was some weakness 
observed in the veteran's upper and lower extremities, but 
that was noted to be due to his previous stroke.

The diagnoses were a herniated disc at T12-L1, degenerative 
joint disease and degenerative disc disease with central 
canal stenosis at L2-L3 and L3-L4 with narrowing of the 
neural foramina at L2-L3 and L4-L5, and left leg radicular 
pain secondary to degenerative joint disease and degenerative 
disc disease.

January 2003 to April 2004 VA outpatient treatment records 
show the veteran complained of lower back pain and was 
treated during that time.  He indicated that just reaching 
for objects caused his back to flare up.  He denied any bowel 
or bladder problems.

In June 2004, the veteran testified before a Decision Review 
Officer at the RO.  He stated that every now and then he 
would get a spasm in his back if he bent over.  It caused a 
lot of pain, and he could do nothing about it.  He had to lay 
down for three to seven days.  He had been prescribed pain 
relievers.  Flare-ups occurred every three or four months, 
and these were the times he was unable to work.  The veteran 
stated that he no longer had radiating pain down his legs.  
Going from a sitting to a standing position caused great 
pain.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2002 and November 2003 letters, the RO informed 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2002 statement of the case (SOC) and February and 
September 2003 and June 2004 supplemental statements of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




B.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's service-connected chronic low back strain with 
degenerative disc disease was rated 20 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2004).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, including Diagnostic 
Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293(2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These changes 
became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004). 

The Board notes that it provided the veteran with notice of 
the revised regulations in the February 2003 SSOC described 
above.  Thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  Initially we note that, as to any complaints the 
veteran has about pain radiating to his legs, these symptoms 
were separately rated in a September 2003 rating decision.  
Therefore, these symptoms will not be considered in this 
decision.  The Board finds, first, that the veteran's 
disability does not warrant an increase to a 40 percent 
disability rating under the criteria of old DC 5293.  A 40 
percent disability rating requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Given that the veteran described that his attacks occurred 
only three or four times per year, and lasted up to one week 
each, the Board simply cannot find that this represents only 
intermittent relief.  From his description, even viewing the 
evidence entirely in the veteran's favor, the Board concludes 
that the veteran is free of attacks for eleven months out of 
a year.  Therefore, an increase to 40 percent is not 
warranted under this code, even though the veteran indicates 
he cannot work during those times.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.


Under 38 C.F.R. § 4.71a, DC 5292 awards a 10 percent 
disability rating for slight limitation of motion of the 
lumbar spine, 20 percent disability for moderate limitation 
of motion, and 40 percent disability for severe limitation of 
motion of the lumbar spine.  While the veteran has definitely 
demonstrated some limitation of his lumbar spine, his VA 
examination reports do not show that his limitation is 
severe.  Indeed, the veteran could flex his lumbar spine to 
45 degrees, and also extend it to 20 degrees, in August 2003.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In evaluating 
the claims file, the Board finds that the veteran's low back 
disability does not more closely approximate the criteria for 
a 40 percent disability rating under this code.  The veteran 
has not demonstrated listing of his whole spine, positive 
Goldthwaite's sign, marked limited of forward bending, loss 
of lateral motion, or narrowing and irregularity of joint 
space.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. 
§ 4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 40 percent.  While the veteran has 
testified that he is incapacitated for up to four weeks per 
year, this statement is not substantiated by his medical 
evidence.  As noted under the code, the incapacitating 
episodes must be prescribed and treated by a physician.  They 
cannot merely be self-instituted, as in the veteran's case.  
Therefore, an increase to 40 percent is not warranted under 
DC 5293.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increased rating to 30 percent 
is not warranted, because the veteran's forward flexion of 
the cervical spine is not limited to 15 degrees or less nor 
has the veteran demonstrated favorable ankylosis of the 
entire cervical spine.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The specific criteria, however, were not amended, 
except that DC 5243 provides that the alternative to this 
code is to rate the disability under the General Rating 
Formula for the spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny, which required us to apply 
the old criteria despite their having been rescinded.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's chronic low back strain with 
degenerative disc disease, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for chronic 
low back strain with degenerative disc disease is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


